DETAILED ACTION
This office action is a response to an application filed on 09/07/2020.
Claims 1- 20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS)(s) were submitted on 09/07/2020, 11/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 09/07/2020. These drawings are acceptable for examination proceedings.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further consideration, when reading claims in light of the specification, a full search was further conducted. However, none of the prior art references of recorded alone or in combination disclosed or suggest the any reasonable combination of limitations specified in the independent claims.


Prior art references of recorded in combination teach each of these features;
John Wilson et al. (US 20180278467 A1) teaches method and apparatus for beam recovery by identifying beam failure on the transmitted beams.
Liu et al. (US 20180368124 A1) teaches method for sending beam failure recovery request.
Babaei et al. (US 20180270700 A1) teaches method and device for reporting buffer status on uplink grant. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claim 1, 11 and 20; specifically to the other limitations with the combination of including;  

“transmitting, by a wireless device, a first scheduling request (SR), in response to initiating a beam failure recovery procedure;
transmitting a second SR for a buffer status reporting procedure;
receiving, via a downlink control channel and while the first SR and the second SR are pending, a downlink control information comprising an uplink grant; and
based on the receiving the downlink control information:
cancelling the second SR for the buffer status reporting procedure; and
keeping pending the first SR for the beam failure recovery procedure”2Appl. No.15/133,001 Atty. Docket No.DC-105995 (20110-1996) Office Action Date May 2, 2018Response Date

Dependent claims 2-10, and 12- 19 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KYAW Z SOE/               Primary Examiner, Art Unit 2412